J-S55002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KIYIEM HAGWOOD

                            Appellant                 No. 1871 EDA 2015


                   Appeal from the PCRA Order May 29, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0701822-2006


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY LAZARUS, J.:                           FILED JULY 1, 2016.

        Kiyiem Hagwood appeals from the trial court’s order dismissing his

petition1 filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. In 2008, Hagwood was convicted of second-degree murder

and related offenses in connection with the shooting death of Andrew Rivera.

At the time of the offenses, Hagwood was seventeen years old. Hagwood

was sentenced to life in prison without the possibility of parole.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   Hagwood’s pro se petition was timely filed as his judgment of sentence
became final on April 25, 2011. See 42 Pa.C.S.A. § 9545(b)(3); Sup. Ct. R.
13. Therefore, Hagwood had until April 25, 2012 to file his petition.
Instantly, he filed his pro se petition on September 8, 2011, which he later
amended on November 17, 2011 and August 21, 2012. Appointed counsel
filed an amended petition on July 24, 2014. In the July 2014 petition,
Hagwood raised the Miller issue.
J-S55002-16



       On appeal, Hagwood argues that the PCRA court erred in determining

that he is not eligible for resentencing based on Miller v. Alabama, 132 S.

Ct. 2455 (2012). In Miller, the United States Supreme Court concluded that

mandatory life-without-parole sentences for juveniles violate the Eighth

Amendment’s prohibition on cruel and unusual punishment. Id. at 2464. In

light of the U.S. Supreme Court’s recent decision in Montgomery v.

Louisiana, 136 S. Ct. 718 (2016) (as revised Jan. 27, 2016), which held

that Miller must be applied retroactively, we reverse and remand.       See

Commonwealth v. Secreti, 134 A.3d 77 (Pa. Super. 2016) (interpreting

Montgomery as making retroactivity under Miller effective as of the date

of the Miller decision).

       Order reversed.        Case remanded for resentencing.2   Jurisdiction

relinquished.3




____________________________________________


2
  The Commonwealth does not oppose a remand limited to resentencing.
Appellee’s Brief, at 2.
3
  We note that at the time the PCRA court ruled upon Hagwood’s petition,
Montgomery had not yet been decided.            Thus, the court ruled in
accordance with the prevailing law at the time which was that the Miller
holding does not apply retroactively to an inmate, serving a life sentence
without parole, who has exhausted his direct appeal rights and is proceeding
under the PCRA. See Commonwealth v. Cunningham, 81 A.3d 1 (Pa.
2013).



                                           -2-
J-S55002-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2016




                          -3-